DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/24/2020.  Claims 84-91 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 84-87 and 89-91 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Weinstein .( US Patent Application Publication 2016/0098522 A1, hereinafter “Weinstein”) 

 	As to claim 84, Weinstein teaches a first electronic device, comprising: a display device; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (Weinstein Fig.5) , the one or more programs including instructions for: 
receiving a request to share health data associated with the first electronic device; in response to receiving the request, displaying, via the display device at a first time, a first notification, including a first affordance that, when selected, initiates a process for sharing of health data, associated with the first electronic device, with a second electronic device; (Weinstein Fig.6 and par [0096] teaches displaying invitation details from a doctor. Also see Weinstein par [0034] that defines the term patient created data or patient created health data or remote patient data which the examiner interprets as the claimed invention of “health data associated with the first electronic device since data created by the patient’s computer (“read by a computer located at the patient’s home”))
 	while displaying the notification, receiving a first user input corresponding to selection of the first affordance; in response to receiving the first user input, initiating a process for sharing of health data, associated with the first electronic device, with the second electronic device (Weinstein Fig.6 and par [0096] teaches selecting the approve button  to share blood glucose information) ; and 
 	after receiving the first user input: sharing health data associated with the first electronic device with the second electronic device; and displaying, via the display device at a second time, a second notification corresponding to the sharing of health data, the second notification including a second affordance that, when selected, initiates a process to end sharing of health data, associated with the first electronic device, with the second electronic device.(Weinstein Fig.13 and par [0100] teaches selecting stop button to create revocation instructions the previously accepted invitation from the doctor to share blood glucose data)

 	As to claim 85,  Weinstein  teaches the first electronic device of claim 84, wherein the one or more programs further include instructions for: 
 	while displaying the second notification, receiving a set of one or more inputs that includes an input corresponding to selection of the second affordance; and  in response to receiving the set of one or more inputs, ceasing to share health data, associated with the first electronic device, with the second electronic device. (Weinstein Fig.13 and par [0100] teaches selecting stop button to create revocation instructions the previously accepted invitation from the doctor to share blood glucose data)

 	As to claim 86,  Weinstein  teaches the first electronic device of claim 85, wherein the one or more programs further include instructions for:
 	after receiving the first user input, sharing health data associated with the first electronic device with a third electronic device; and after receiving the set of one or more inputs, continuing to share health data associated with the first electronic device with the third electronic device. (Weinstein Fig.6 and par [0096] teaches selecting the approve button  to share blood glucose information. Sharing with the physician computer anticipate sharing with other computers)

 	As to claim 87,  Weinstein  teaches the first electronic device of claim 84, wherein the first notification includes a third affordance that, when selected: causes the first electronic device to forgo initiating a process for sharing of health data, associated with the first electronic device, with the second electronic device; and causes the first electronic device to forgo transmitting a request to a fourth electronic device to accept health data associated with the first electronic device. (Weinstein Fig.6  teaches Deny button. The examiner interprets the same invitation can be initiated by one or more physician computers i.e. third , fourth and fifth computer)

 	As to claim 89,  Weinstein  teaches the first electronic device of claim 84, wherein the first electronic device is associated with a first user account and the second electronic device is associated with a second user account that is different from the first user account. (Weinstein Fig.9 teaches patient computer and physician computer) 	

 	Claims 90-91 merely recite a non-transitory computer readable medium storing one or more programs and a method to be executed by the device of claim 84. Accordingly, Weinstein teaches every limitation of claims 90-91 as indicates in the above rejection of claim 84.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and further in view of Kshepankaran et al.(US Patent Application Publication 2017/0364637 A1, hereinafter “Kshepankaran”)

 	As to claim 88,  Weinstein teaches the first electronic device of claim 84, wherein the first notification includes a fourth affordance that, when selected: causes the first electronic device to forgo initiating a process for sharing of health data, associated with the first electronic device, with the second electronic device; and causes the first electronic device to transmit a request to a fifth electronic device to accept health data associated with the first electronic device.(bold emphasis added. Weinstein Fig.6 teaches plurality of accept and deny buttons)
 	Weinstein does not expressly teach causes the first electronic device to transmit a request to a fifth electronic device to accept health data associated with the first electronic device.
 	However, Kshepankaran teaches causes the first electronic device to transmit a request to a fifth electronic device to accept health data associated with the first electronic device.( Kshepankaran par [0119] teaches health data collection process can be configured to be automated, periodic, user initiated or any combination thereof to capture personal health data and send to the cloud computing devices for storage and later access)
 	Weinstein and  Kshepankaran  are analogous art directed managing health data  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed 

	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/HIEN L DUONG/Primary Examiner, Art Unit 2175